EXHIBIT 10.2

Amendment to Split Dollar Insurance Agreement

This Amendment (“Amendment”) to Split Dollar Insurance Agreement is dated as of
the 31st day of January, 2008, by and between Valley Bank, a Virginia banking
corporation (“Valley Bank”) and A. Wayne Lewis (“Employee”);

Whereas, on August 20, 2003, Valley Bank and Employee entered into a Split
Dollar Insurance Agreement (“Agreement”);

Whereas, the parties desire to amend the Agreement in accordance with the terms
of this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
of the parties set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Section 7 of the Agreement shall be amended to read in its entirety as
follows:

At the death of the Employee, the proceeds of the Policy (“death proceeds”)
shall be paid in the following order: (a) to Employee’s designated beneficiary
or beneficiaries an amount equal to three times the Employee’s base salary
during the last full year of Employee’s employment with Valley Bank (“Employee
Proceeds”), and (b) the excess of the death proceeds after payment of the
Employee Proceeds (the “Valley Bank Proceeds”) to Valley Bank. In the event the
total death proceeds are insufficient to pay the Employee Proceeds, Valley Bank
shall not be obligated to make up and pay the difference to Employee’s
designated beneficiary or beneficiaries and the payment of the total death
proceeds as provided herein shall constitute full and complete satisfaction of
Valley Bank’s obligations hereunder. Valley Bank agrees to direct the Insurer
with respect to the payment of the death proceeds in accordance with this
Agreement.

2. The parties ratify and confirm the Agreement except as modified hereby.

3. This Amendment contains the entire, final and exclusive agreement of the
parties with respect to the matters set forth herein.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

Valley Bank

/s/ Kimberly B. Snyder

Kimberly B. Snyder Executive Vice President and Chief Financial Officer Employee

/s/ A. Wayne Lewis

A. Wayne Lewis